


117 HRES 582 IH: Impeaching Alejandro Nicholas Mayorkas, Secretary of Homeland Security, for high crimes and misdemeanors.
U.S. House of Representatives
2021-08-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
117th CONGRESS
1st Session
H. RES. 582
IN THE HOUSE OF REPRESENTATIVES

August 10, 2021
Mr. Biggs (for himself, Mr. Hice of Georgia, Mrs. Miller of Illinois, Mrs. Greene of Georgia, Mrs. Boebert, Mr. Norman, Mr. Gohmert, Mr. Good of Virginia, Mr. Rosendale, Mr. Perry, Mr. Gosar, and Mr. Gaetz) submitted the following resolution; which was referred to the Committee on the Judiciary

RESOLUTION
Impeaching Alejandro Nicholas Mayorkas, Secretary of Homeland Security, for high crimes and misdemeanors.

 
That Alejandro Nicholas Mayorkas, Secretary of Homeland Security, is impeached for high crimes and misdemeanors and that the following articles of impeachment be exhibited to the United States Senate: Articles of impeachment exhibited by the House of Representatives of the United States of America in the name of itself and of the people of the United States of America, against Alejandro Nicholas Mayorkas, Secretary of Homeland Security, in maintenance and support of its impeachment against him for high crimes and misdemeanors. 
Article I 
Alejandro Nicholas Mayorkas, in his conduct while Secretary of Homeland Security, engaged in a pattern of conduct that is incompatible with his duties as an Officer of the United States, as follows: Secretary Mayorkas took an oath to defend and secure our country and uphold the Constitution when he was sworn in as Secretary of Homeland Security on February 2, 2021. Article II of the U.S. Constitution tasks the Executive branch—which today includes the Secretary of Homeland Security—with ensuring the laws passed by Congress and signed into law by the President are faithfully executed. 
Secretary Mayorkas has failed to faithfully uphold his oath and has instead presided over a reckless abandonment of border security and immigration enforcement, at the expense of the Constitution and the security of the United States. Secretary Mayorkas has violated, and continues to violate, this requirement by failing to maintain operational control of the border and releasing hundreds of thousands of illegal aliens into the interior of the United States.  Secretary Mayorkas has willfully refused to maintain operational control of the border as required by the Secure Fence Act of 2006. His actions have directly led to an increase in illegal aliens and illegal narcotics, including deadly fentanyl, entering the United States. 
The Secure Fence Act of 2006 (Public Law 109–367) requires the Secretary of Homeland Security to take all actions necessary and appropriate to achieve and maintain operational control over the entire international land and maritime borders of the United States[.]. The Act defines operational control as the prevention of all unlawful entries into the United States, including entries by terrorists, other unlawful aliens, instruments of terrorism, narcotics, and other contraband.. During the Trump Administration, the Department of Homeland Security constructed approximately 450 miles of new and replacement border wall system; an additional 285 miles were either under construction or in the pre-construction phase at the end of the Trump Administration in January 2021. Under Secretary Mayorkas’s direction, the Department of Homeland Security terminated contracts for additional border wall construction despite funds being appropriated by Congress for this purpose. His decision has left key portions of the southern border unsecure and cost American taxpayers billions of dollars. 
Secretary Mayorkas has willfully violated the Immigration and Nationality Act (8 U.S.C. 1101 et seq.) by releasing illegal aliens into the interior of the United States despite the plain language of the Act, which requires the Secretary of Homeland Security to detain inadmissible aliens arriving into the United States or aliens who are present in the United States without inspection while such aliens are processed under expedited removal or placed in removal proceedings. The Secretary of Homeland Security does not have the option of simply releasing those aliens into the interior of the United States. Secretary Mayorkas reinstituted the catch and release policies of the Obama administration and has even released inadmissible aliens into the interior of the United States without issuing the aliens notices to appear for immigration proceedings. He is relying on the aliens to report on their own volition to U.S. Immigration and Customs Enforcement offices to be placed into removal proceedings, a practice that violates the law and defies logic and common sense. Department of Homeland Security data show that over 80 percent of these released illegal aliens are failing to report to a U.S. Immigration and Customs Enforcement field office. 
On May 13, 2021, Secretary Mayorkas admitted during testimony before the Senate Committee on Homeland Security and Governmental Affairs that U.S. Customs and Border Protection was releasing inadmissible aliens, whom the Department of Homeland Security is required to detain, into the interior of the United States. This was an admission that under his direction, the Department of Homeland Security is violating the law. Secretary Mayorkas terminated the Migrant Protection Protocols, which provided a lawful pathway to process claims and served as a deterrent to illegal immigration and aliens making fraudulent asylum claims. 
Secretary Mayorkas has even refused to tell aliens not to attempt to enter the United States illegally. During a White House press briefing on March 1, 2021, Secretary Mayorkas stated, We are not saying, Don’t come. As a result of Secretary Mayorkas’s actions and policies, the border and the country are less secure today than when he began serving as Secretary. U.S. Customs and Border Protection encounters have increased each month since he became Secretary. Since February 2021, more than 800,000 aliens have been encountered by U.S. Customs and Border Protection personnel at the southwest land border. This number does not include the increasing number of got aways, aliens who have evaded Border Patrol apprehension, of which there have been estimated to be approximately 1,000 per day. 
In addition to illegal aliens, Secretary Mayorkas’s policies have led to a significant increase in illegal drug smuggling across the southern border. Secretary Mayorkas’s actions have made the border less secure and encouraged aliens to enter the United States illegally, instead of taking actions to maintain operational control of the border. His actions have subverted the will of Congress and the core tenants of the Constitution. 
Wherefore, Alejandro Nicholas Mayorkas, by such conduct, warrants impeachment and trial, and removal from office. Article II Alejandro Nicholas Mayorkas, in his conduct while Secretary of Homeland Security, engaged in a pattern of conduct that has placed departmental personnel and American citizens at risk of exposure to and contracting COVID-19, by refusing to take necessary steps to prevent potentially contagious illegal aliens from entering the United States.  
On March 20, 2020, the Centers for Disease Control and Prevention issued an order, pursuant to sections 362 and 365 of the Public Health Service Act (commonly known as title 42) (42 U.S.C. 265 and 268), suspending the right to introduce certain persons into the United States from countries where a quarantinable communicable disease exists. This order has been extended multiple times since it was first issued, most recently on August 2, 2021. According to the Centers for Disease Control and Prevention, this order is necessary to protect the public health from an increase in the serious danger of the introduction of Coronavirus Disease 2019 (COVID-19) into the [ports of entry] POEs, and the Border Patrol stations between POEs, at or near the United States borders with Canada and Mexico.. The law requires Border Patrol agents and other U.S. Customs and Border Protection officers to enforce the order. Despite this requirement, Secretary Mayorkas has refused to faithfully implement this order, as evidenced by the increasing number of aliens processed by U.S. Customs and Border Protection under title 8, United States Code, instead of expelled pursuant to sections 362 and 365 of the Public Health Service Act (commonly known as title 42) (42 U.S.C. 265 and 268). According to U.S. Customs and Border Protection data from February 2021, approximately 26 percent of aliens encountered by the Border Patrol were processed pursuant to such title 8 instead of pursuant to sections 362 and 365 of the Public Health Service Act (commonly known as title 42) (42 U.S.C. 265 and 268), and in June 2021, nearly 42 percent of aliens encountered by Border Patrol were processed pursuant to such title 8.  
If the Secretary of Homeland Security is unable to expel aliens pursuant to sections 362 and 365 of the Public Health Service Act (commonly known as title 42) (42 U.S.C. 265 and 268), the Secretary should not release aliens into the interior of the United States where they can spread COVID-19. However, instead of detaining aliens as required by law, under Secretary Mayorkas’s direction, the Department of Homeland Security has released and transported hundreds of thousands of aliens into the interior of the United States without properly screening the aliens for COVID-19 to ensure that the aliens would not spread COVID-19. In many other cases, aliens known by the Department of Homeland Security to have COVID-19 were released into the interior of the United States. These actions have subjected the American people to unnecessary and avoidable risks and have strained border communities’ limited health services and resources.  In failing to use authority under sections 362 and 365 of the Public Health Service Act (commonly known as title 42) (42 U.S.C. 265 and 268) to the fullest extent possible, and by releasing potentially contagious aliens into the interior of the United States and transporting said aliens throughout the United States, Secretary Mayorkas has placed Department of Homeland Security personnel and the American people at risk. Subjecting Department of Homeland Security personnel and the American people to these risks is unnecessary, avoidable, and a violation of Secretary Mayorkas’s duty. 
Wherefore, Alejandro Nicholas Mayorkas, by such conduct, warrants impeachment and trial, and removal from office.   